                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ADRIANNA THURMAN,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )              No. 4: 19CV828 RL W
                                                )
ST. LOUIS COUNTY, et al.,                       )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Adrianna Thurman's Motion to Proceed In

Forma Pauperis (EGF No. 1). Therein, Plaintiff seeks leave to proceed in this action without

payment of the required filing fee. Plaintiff also includes a financial affidavit in support of the

motion. Upon review and consideration of Plaintiffs motion and financial affidavit, the Court

finds that Plaintiff is financially unable to pay any portion of the filing fee, and will therefore

grant Plaintiff leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).

       Therefore,

       IT IS HEREBY ORDERED that Plaintiff Adrianna Thurman's Motion to Proceed In

Forma Pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk is directed to issue process or cause

process to issue on the Complaint.

       Dated this 18th day of April, 2019.




                                                     ~!·~
                                                     UNITED STATES DISTRICT JUDGE
